              DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS & ST. JOHN

LAWRENCE CARTY, et al.,            )
                                   )
              Plaintiff,           )
                                   )
              v.                   )     Civil No. 1994-78
                                   )
KENNETH MAPP, et al.,              )
                                   )
              Defendants.          )
                                   )

ATTORNEYS:

Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,

Claude Earl Walker, Attorney General
Shari N D’Andrade, AAG
Carol Thomas-Jacobs, AAG
Virgin Islands Department of Justice
Christiansted, VI
     For the defendant Governor Kenneth Mapp.

                              ORDER
GÓMEZ, J.

    During the course of the November 28, 2018, quarterly

evidentiary hearing in this matter, Lawrence Cary and similarly

situated inmates (collectively “Carty”) in the custody of the

Virgin Islands Bureau of Corrections (“BOC”), argued that the

Virgin Islands Government (the “GVI”) was in breach of its

obligation to develop an interim plan for the timely transfer of

inmates in need of intermediate or inpatient care to appropriate

stateside psychiatric facilities. At the conclusion of the
Carty v. Mapp
Civil No. 94-78
Order
Page 2

hearing, the total number of inmates at the BOC in need of

intermediate or inpatient care was unclear. It was also unclear

when the GVI intends to provide for the transfer of such inmates

to appropriate psychiatric facilities, as well as the manner by

which such transfers will be undertaken.

      Indeed, while the GVI acknowledged 13 individuals in need

of hospitalization, see Pls.’ Quarterly Status Report, ECF No.

1052, at 8, the interim plan submitted by the GVI listed only 10

of the individuals in need of care. That discrepancy appears to

have occurred because the GVI elected to release three

individuals in need of psychiatric care to the public. See id.

      The premises considered, it is hereby

      ORDERED that no later than December 27, 2018, the Virgin

Islands Government shall submit a brief addressing the following

areas

      (1) the total number of inmates in need of intermediate or
      inpatient care at appropriate psychiatric facilities as of
      September 14, 2018, as well as the current custodial and
      procedural status of those inmates;

      (2) the dates certain by which the GVI will transfer each
      of those inmates to psychiatric facilities; and

      (3) for the 2018 calendar year, the number of inmates in
      need of intermediate or inpatient care at appropriate
      psychiatric facilities that have been released.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
